Fourth Court of Appeals
                                San Antonio, Texas
                                    September 25, 2015

                                   No. 04-15-00238-CV

                                   Erasmo FIGUEROA,
                                        Appellant

                                             v.

                            VILLAS OF VISTA DEL NORTE,
                                      Appellee

                 From the County Court at Law No. 5, Bexar County, Texas
                             Trial Court No. 2015CV01973
                      Honorable David J. Rodriguez, Judge Presiding


                                      ORDER
       Appellant’s brief in this case was due to be filed on or before September 9, 2015.
Appellant has failed to file the brief or a motion for extension of time.

      It is ORDERED Appellant shall file the appellant’s brief on or before October 9, 2015.
Given the delay in this case and lack of involvement in the appeal, NO FURTHER
EXTENSIONS WILL BE ALLOWED.




                                                  _________________________________
                                                  Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of September, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court